United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 2, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10911
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARTIN A. CALDERON,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 2:03-CR-88-ALL
                         --------------------

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Martin

A. Calderon (Calderon) on appeal, has requested leave to withdraw

and has filed a brief as required by Anders v. California, 386

U.S. 738 (1967).   Calderon, who was convicted by a jury of

conspiracy to commit kidnaping and kidnaping and aiding and

abetting, received a copy of counsel’s motion and has filed a

response.   Calderon has also filed a motion for leave to amend




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10911
                                 -2-

his response and has requested that the court appoint new

counsel.

     Our independent review of counsel’s brief, Calderon’s

response, and the record discloses no issue of arguable merit for

appeal.    Accordingly, Calderon’s motion for leave to amend his

response to counsel’s Anders’ brief is GRANTED; Calderon’s motion

for appointment of new counsel is DENIED.    Counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.    See 5TH

CIR. R. 42.2.